Citation Nr: 0005046	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-51 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.  

2.  Entitlement to a compensable evaluation for a thoracic 
spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife



INTRODUCTION

The veteran served on active duty from August 1982 to August 
1986 and from March 1988 to January 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

In September 1997 and again in August 1998, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

In his February 2000 written presentation, the veteran's 
representative discussed the issue of entitlement to a total 
disability rating based on unemployability due to service-
connected disability.  This matter is referred to the RO for 
consideration.  

Initially, the issue in this claim was entitlement to an 
increased evaluation for spondylolisthesis of the lumbar 
spine and Scheuermann's disease of the thoracic spine, 
evaluated as 20 percent disabling.  While the case was in 
remand status, the RO separated the veteran's disabilities 
and assigned a 40 percent evaluation for his low back 
disability and a noncompensable evaluation for his thoracic 
spine disability.  

This decision will address the issue of entitlement to an 
increased evaluation for a low back disability.  The remand 
that follows will address the issue of entitlement to a 
compensable evaluation for a thoracic spine disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's low back disability is manifested by 
complaints of stiffness and pain with some burning into the 
legs.  There are complaints of pain on flexion beyond 60 
degrees; extension beyond 30 degrees and lateral bending 
beyond 30 degrees. 

3.  Neurological examination is normal.  

4.  The service-connected disability does not result in 
marked interference with employability or frequent periods of 
hospitalization.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45. The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased. 38 C.F.R. § 4.59.

The record shows that the veteran was granted service 
connection for a low back disability in April 1991, and a 10 
percent evaluation was assigned.  VA outpatient treatment 
records and private treatment records show regular treatment 
for back complaints beginning in 1993, when he underwent 
lumbar surgery.  On VA examination in July 1996, the veteran 
complained of constant pain while at work due to prolonged 
standing and lifting.  Examination showed that he walked with 
a limp and had mild bilateral paraspinal muscle spasm.  There 
was tenderness over the lumbosacral spine.  DTR's were noted 
to be normal, and there was no sensory deficit.  There were 
no deformities or abnormalities, and range of motion was as 
follows: flexion to 70 degrees; extension to 30 degrees; and 
right and left flexion as well as right and left rotation 
were to 30 degrees.  Objective evidence of pain on motion was 
noted.  X-rays dated in February 1996 were noted to show 
degenerative joint disease.  The pertinent diagnoses were: 
chronic lumbosacral strain; and degenerative joint disease of 
the lumbosacral spine.  

In January 1997, the veteran and his wife appeared at a 
personal hearing at the RO and offered testimony in support 
of his claim.  The veteran gave a history of his back injury, 
as well as his current complaints of pain, tenderness and 
right foot numbness.  A complete transcript is of record.  

In January 1997, the veteran's rating was increased to 20 
percent for his back disability.  On VA examination in 
December 1997, the veteran reported having constant pain 
which radiated to the right foot.  It was noted that there 
was no weakness or numbness.  The veteran reported that 
bending, lifting and twisting aggravated the back pain.  On 
examination, it was noted that the veteran walked with a 
somewhat exaggerated semi-flexed position.  There was no 
spasm or tenderness.  There were complaints of pain on 
flexion beyond 60 degrees; extension beyond 30 degrees and 
lateral bending beyond 30 degrees.  On neurological 
examination, heel and toe gait were intact, SLR was negative 
and DTR were 2+ overall.  There was good strength of 
dorsiflexion of the ankles and great toes.  The diagnosis 
was, first-degree spondylolisthesis of the lumbosacral spine.  

On VA examination in December 1998, the veteran reported 
having back pain and some burning pain into the legs.  He 
also reported having stiffness.  The veteran reported that he 
was working as a school bus driver.  It was reported that the 
veteran used heat, bathing, and a pillow between his legs for 
pain relief.  It was noted that his flare-ups were acute and 
mainly low back pain.  It was opined that the flare-ups 
increased his impairment but did not prevent him from doing 
some type of work. Examination showed that he flexed to 30 
degrees with pain at about 15 degrees.  Backward extension 
was to 15 degrees, and lateral flexion was to 20 degrees, 
bilaterally with pain at 10 degrees.  The examiner noted that 
the veteran had difficulty lacing or putting on shoes, and 
had some tenderness in the lumbosacral area.  It was stated 
that the musculature of the back appeared fairly normal until 
there was motion and then there were complaints of catching 
and limited activity.  It was noted that he had normal 
reflexes and sensation in the lower extremities.  X-rays 
showed spondylolysis of the L5-S1 with minor wedging of the 
L1.  The diagnosis was acute and chronic low back pain 
primarily due to gentle strain on the L5-S1.   

In June 1999, the RO recharacterized the veteran's disability 
as strain on the L5-S1 spondylolysis area, and assigned a 40 
percent rating under Diagnostic Code 5292.  The veteran's 
current 40 percent rating represents the maximum schedular 
evaluation assignable for limitation of motion of the lumbar 
spine, and for lumbosacral strain.  38 C.F.R. Part 4, 
Diagnostic Codes 5292 and 5295 (1999).  Under the rating 
schedule, a 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. Part 4, 
Diagnostic Code 5293 (1999).  In addition, a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
lumbar spine, and a 60 percent evaluation is warranted for 
complete ankylosis of the spine in a favorable angle, or 
residuals of a fractured vertebra without cord involvement, 
with abnormal mobility requiring a neck brace.  38 C.F.R. 
Part 4, Diagnostic Codes 5285, 5286, and 5289 (1999).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements. The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.40, 4.45 (1999). See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for the service-connected 
low back disability.  First, there is no evidence that the 
veteran has ankylosis of the spine, or residuals of fractured 
vertebrae.  Accordingly, an increased evaluation is not 
warranted under Diagnostic Codes 5285, 5286 or 5289.

Likewise, there is no evidence that the veteran suffers from 
pronounced intervertebral disc syndrome.  On VA examination 
in December 1998, no neurological abnormalities were found.  
Reflexes of the lower extremities were normal and sensation 
was normal.  Moreover, there has been no showing of sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings with 
little intermittent relief, which would be required for an 
evaluation beyond 40 percent.  Diagnostic Code 5293.  

Further, there is no evidence that a higher evaluation under 
sections 4.40 and 4.45 is warranted for low back functional 
loss, pursuant to the guidelines set forth in DeLuca.  The 
Board recognizes the veteran's complaints of back pain and 
his treatment for his complaints.  However, the Rating 
Schedule does not provide an evaluation in excess of 40 
percent for limitation of motion of the lumbar spine or for 
lumbosacral strain.  Diagnostic Codes 5292, 5295 (1999).  
Therefore, a higher evaluation under sections 4.40, 4.45 or 
4.59 for complaints of low back pain is not warranted. See 
DeLuca, 8 Vet. App. at 202.

Accordingly, the Board finds that the veteran's low back 
disability more nearly approximates the criteria required for 
a 40 percent evaluation, and that an increased evaluation 
beyond that is not warranted. 38 C.F.R. § 4.7.

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1999).  In this 
case, the Board notes that the veteran is currently employed 
as a school bus driver.  He has not offered any objective 
evidence that his service-connected low back disorder has 
impacted him industrially beyond that contemplated by the 40 
percent rating assigned.  Nor does the record reflect 
frequent periods of hospitalization for the veteran's low 
back disability.  Hence, the record does not present an 
exceptional case where his currently assigned 40 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted. See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for a low back disability is denied.  


REMAND


The Board notes that the veteran has been assigned a 
noncompensable evaluation for his separately service-
connected thoracic spine disability.  His disability is rated 
under Diagnostic Code 5291.  Severe or moderate limitation of 
motion of the dorsal (thoracic) spine, warrants a 10 percent 
rating.  Where limitation of motion is slight, a 
noncompensable (0 percent) rating is assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5291 (1999).

The veteran was most recently examined by VA in December 
1998.  On review of the examination report, the Board notes 
that the examiner reported some rounding of the thoracic 
spine; however the degrees of motion of the dorsal spine are 
not clearly reported.  (The examiner noted that "on bending" 
motion was to 30 degrees, but that this was from the hips, 
and pain from the lumbosacral area was noted.)  In addition 
the examiner did not report on whether there is a thoracic 
deformity.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:



1.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected thoracic 
spine disability.  The RO should inform 
to veteran of the provisions of 38 C.F.R. 
§ 3.655 and of the consequences of not 
reporting for the examination.  All 
indicated studies, including complete X-
rays, should be performed.  Range of 
motion should be documented in degrees 
and the examiner should note any muscle 
spasms, or painful motion.  Any other 
tests that are deemed necessary should be 
performed and the examiner should report 
any demonstrable deformity.  The examiner 
should also note whether the veteran's 
service- connected thoracic spine 
disability is manifested by any weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
and should portray these factors, if 
present, in terms of the additional loss 
in range of motion.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The examiner is 
requested to completely review the claims 
folder prior to the examination, and to 
clearly differentiate all manifestations 
referable solely to the veteran's 
service-connected thoracic spine 
disability.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

2.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  


The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

`



 

